DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 6/17/2022 that has been entered, wherein claims 1-22 are pending and claims 10-15  and 19-20 are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2008/0251283 A1) in view of Yamakawa (JP 2009-043765A).
Regarding claim 1, Araki teaches an apparatus(Fig. 1), comprising:
a micro-electronic component(20, ¶0048) having a first face and a second face, wherein the second face includes interconnect structures(22, ¶0053) and is opposite the first face; 
a fill material(23, ¶0053) that fills a gap between the micro-electronic component(20, ¶0048) and a substrate(14, ¶0053) and substantially surrounds the interconnect structures(22, ¶0053); and 
a barrier structure(50, ¶0066) located on a surface of the substrate(14, ¶0053) and along a perimeter of the micro-electronic component(20, ¶0048), wherein a height of the barrier structure(50, ¶0066) exceeds a height of the fill material(23, ¶0053) in at least a portion of an open region(27 between 20 and 50) of the substrate(14, ¶0053) to confine the fill material(23, ¶0053) to an area bordered by the barrier structure(50, ¶0066), wherein an uppermost surface of the barrier structure(50, ¶0066) is above an uppermost surface of the fill material(23, ¶0053), wherein the barrier structure(50, ¶0066) comprises a single material continuous from a bottom of the barrier structure(50, ¶0066) to the uppermost surface of the barrier structure(50, ¶0066), wherein the fill material(23, ¶0053) is in contact with a side(bottom side with 22) of the micro-electronic component(20, ¶0048), and wherein the fill material(23, ¶0053) is in contact with and extends along a surface of the barrier structure(50, ¶0066).

Araki is silent in regards to an entirety of the outermost surface of the barrier structure(50, ¶0066) is curved.

Yamakawa teaches an apparatus(Fig. 5) wherein an entirety of the outermost surface of the barrier structure(50, ¶0064) is curved(Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arkai, so that an entirety of the outermost surface of the barrier structure(50, ¶0066) is curved, as taught by Yamakawa, in order to make it difficult for the fill material to get over the barrier structure(¶0048) and to have a constant fill material height regardless of the height of the gap between the substrate and the micro-electronic component(¶0066).

Regarding claim 2, Araki teaches the apparatus of claim 1, wherein the barrier structure(50, ¶0066) is formed from a different material(¶0067, ¶0048, solder resist material vs Cu wirings) than from that of the substrate(14, ¶0053) and the barrier structure(50, ¶0066) is located along an outside perimeter of the micro-electronic component(20, ¶0048).
Regarding claim 5, Araki teaches the apparatus of claim 1, wherein the barrier structure(50, ¶0066) is located outside a perimeter of the micro-electronic component(20, ¶0048) that is substantially along a perimeter of a keep out zone (KOZ)(27 between 20 and 50) on the surface of the substrate(14, ¶0053).

Regarding claim 6, Araki teaches the apparatus of claim 1, wherein the first face of the micro-electronic component(20, ¶0048) is a top face of the micro-electronic component(20, ¶0048) and remains above a level of the fill material(23, ¶0053).

Regarding claim 9, Araki teaches the apparatus of claim 1, wherein the open region(27 between 20 and 50) of the substrate(14, ¶0053) includes an open region(27 between 20 and 50) between the barrier structure(50, ¶0066) and an edge of the micro-electronic component(20, ¶0048).

Regarding claim 16, Araki teaches a system(Fig. 1), comprising: 
an integrated circuit (IC) die(12, ¶0055, ¶0057); 
a micro-electronic component(20, ¶0048) coupled to the IC die(12, ¶0055, ¶0057) and having a first face and a second face, wherein the first face is coupled to the IC die(12, ¶0055, ¶0057) and is opposite the second face, wherein the second face includes interconnect structures(22, ¶0053); 
a substrate(14, ¶0053) having electrical contacts(18, ¶0048) formed on a surface of the substrate(14, ¶0053), wherein the substrate(14, ¶0053) is coupled to the micro-electronic component(20, ¶0048) via the interconnect structures(22, ¶0053) of the micro-electronic component(20, ¶0048); 
a fill material(23, ¶0053) that fills a gap between the micro-electronic component(20, ¶0048) and the substrate(14, ¶0053) and substantially surrounds the interconnect structures(22, ¶0053); and 
a barrier structure(50, ¶0066) located on the surface of the substrate(14, ¶0053) and along a perimeter of the micro-electronic component(20, ¶0048) or the IC die(12, ¶0055, ¶0057), wherein an inside surface of the barrier structure(50, ¶0066) is to confine the fill material(23, ¶0053) to an area substantially proximate to the barrier structure(50, ¶0066), wherein a height of the barrier structure(50, ¶0066) exceeds a height of the fill material(23, ¶0053) in at least a portion of an open region(27 between 20 and 50) of the substrate(14, ¶0053), wherein an uppermost surface of the barrier structure(50, ¶0066) is above an uppermost surface of the fill material(23, ¶0053), wherein the barrier structure(50, ¶0066) comprises a single material continuous from a bottom of the barrier structure(50, ¶0066) to the uppermost surface of the barrier structure(50, ¶0066), wherein the fill material(23, ¶0053) is in contact with a side(bottom side with 22) of the micro-electronic component(20, ¶0048), and wherein the fill material(23, ¶0053) is in contact with and extends along a surface of the barrier structure(50, ¶0066).

Araki is silent in regards to an entirety of the outermost surface of the barrier structure(50, ¶0066) is curved.

Yamakawa teaches an apparatus(Fig. 5) wherein an entirety of the outermost surface of the barrier structure(50, ¶0064) is curved(Fig. 5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Arkai, so that an entirety of the outermost surface of the barrier structure(50, ¶0066) is curved, as taught by Yamakawa, in order to make it difficult for the fill material to get over the barrier structure(¶0048) and to have a constant fill material height regardless of the height of the gap between the substrate and the micro-electronic component(¶0066).

Regarding claim 17, Araki teaches the system of claim 16, wherein the barrier structure(50, ¶0066) is formed from a different material(¶0067, ¶0048, solder resist material vs Cu wirings) than the substrate(14, ¶0053) and the barrier structure(50, ¶0066) is located along an outside perimeter of the micro-electronic component(20, ¶0048).
Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2008/0251283 A1) in view of Yamakawa (JP 2009-043765A) as applied to claim 1 above further in view of Karpur et al. (US 2011/0147912 A1) of record.
Regarding claim 3, Araki, in view of Yamakawa, teaches the apparatus of claim 1, wherein the barrier structure(50, ¶0066) comprises an epoxy material including one or more of amines, anhydrides, urethanes, cyanos, cationic epoxies, and/or an acrylate material.

Karpur teaches an apparatus(Fig. 6b) wherein the barrier structure(45, ¶0029) comprises an epoxy material(¶0032) including one or more of amines(¶0032), anhydrides, urethanes, cyanos, cationic epoxies, and/or an acrylate material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki, so that the barrier structure comprises an epoxy material including one or more of amines, anhydrides, urethanes, cyanos, cationic epoxies, and/or an acrylate material, as taught by Karpur, in order to provide appropriate force to prevent bowing of the package and sufficient control to accommodate the stresses of material CTE mismatches within the semiconductor die flip chip package(¶0029).

Regarding claim 4, Araki, in view of Yamakawa, teaches the apparatus of claim 1, wherein the fill material(23, ¶0053) forms a fillet between a side surface of the micro-electronic component(20, ¶0048) and the barrier structure(50, ¶0066).

Araki and Yamakawa are silent in regards to the fill material(23, ¶0053) comprises a capillary underfill material(23, ¶0053).

Karpur teaches an apparatus(Fig. 6b) the fill material(44, ¶0049) comprises a capillary underfill material(¶0049, ¶0044) (CUF).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki, so that the fill material comprises a capillary underfill material (CUF), as taught by Karpur, in order to reduce the number of underfill applications in the localized area around the micro-electronic component while also helping to stiffen the substrate(¶0048).

Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2008/0251283 A1) in view of Yamakawa (JP 2009-043765A)  as applied to claims 1 and 16 above further in view of Roberts et al. (US 2011/0156276 A1) of record.
Regarding claim 7, Araki, in view of Yamakawa, teaches the apparatus of claim 1, wherein the substrate(14, ¶0053) comprises an interposer(14, ¶0053).

Araki and Yamakawa are silent in regards to the micro-electronic component(20, ¶0048) comprises a patch structure.  Araki does teach the apparatus comprises a memory IC(¶0057).

Roberts teaches a memory IC(Fig. 1) wherein the micro-electronic component(118, ¶0020) comprises a patch structure(106, ¶0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki, so that the micro-electronic component(131, ¶0033) comprises a patch structure, as taught by Roberts ins order to support routing (RTG) and power delivery (PD) functions of a microelectronic device/system(¶0009).

Regarding claim 8, Araki, in view of Yamakawa and Roberts, teaches the apparatus of claim 7, further comprising an integrated circuit die(12, ¶0055, ¶0057) coupled to the first face of the patch structure(20, ¶0048).

Regarding claim 21, Araki, in view of Yamakawa, teaches the system of claim 16, 
wherein the substrate(14, ¶0053) is an interposer(14, ¶0053).

Araki and Yamakawa are silent in regards to the micro-electronic component(20, ¶0048) is a patch device.  Araki does teach the apparatus comprises a memory IC(¶0057).

Roberts teaches a memory IC(Fig. 1) wherein the micro-electronic component(118, ¶0020) is a patch device(106, ¶0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki, so that the micro-electronic component(131, ¶0033) is a patch device, as taught by Roberts ins order to support routing (RTG) and power delivery (PD) functions of a microelectronic device/system(¶0009).
Claims 7-8 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Araki (US 2008/0251283 A1) in view of Yamakawa (JP 2009-043765A)  as applied to claims 1 and 16 above further in view of Wu et al. (US 2014/0167263 A1)  of record.
Regarding claim 18, Araki, in view of Yamakawa, teaches the system of claim 16, but is silent in regards to the integrated circuit (IC) die(12, ¶0055, ¶0057) is a first DRAM memory die and the micro-electronic component(20, ¶0048) includes a second DRAM memory die.

Wu teaches a system(Fig. 3), wherein the integrated circuit (IC) die(306, ¶0040) is a first DRAM memory die(¶0041) and the micro-electronic component(131, ¶0033) includes a second DRAM memory die(¶0033). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki so that the integrated circuit (IC) die is a first DRAM memory die and the micro-electronic component includes a second DRAM memory die, as taught by Wu, as required by the particular application for the system(¶0033).

Regarding claim 22, Araki, in view of Yamakawa, teaches the system of claim 16, wherein the integrated circuit (IC) die(12, ¶0055, ¶0057)  includes a packaged memory die(¶0055, ¶0057).   

Araki and Yamakawa, are silent in regards to the micro-electronic component(20, ¶0048) includes a second packaged memory die or a CPU package and the substrate(14, ¶0053) includes a printed circuit board (PCB).

Wu teaches a system(Fig. 3), wherein the micro-electronic component(131, ¶0033) includes a second packaged memory die(¶0033) or a CPU package and the substrate(100, 151, ¶0048) includes a printed circuit board (PCB)(151, ¶0048). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Araki so that the micro-electronic component includes a second packaged memory die or a CPU package and the substrate includes a printed circuit board (PCB), as taught by Wu, as required by the particular application for the system(¶0033).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892